DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	The claims of this application recite an abstract idea but are drawn to eligible subject matter, thus are not rejected under 35 U.S.C. 101.
Claims 1-20 recite steps for calculating the resolution of a video by generating sub-frames, calculating intermediate resolutions of the sub-frames, and determining the resolution of the video from a plurality of intermediate resolutions.  Because these steps recite that mathematical calculations are performed to produce a particular resolution value, this amounts to a judicial exception under the “Mathematical Concepts” grouping of abstract ideas.  The claims may also be considered an abstract idea under the “Mental Processes” grouping of abstract ideas, because the evaluation of the sub-frames to determine a resolution is something that could be performed in the human mind.
However, the claims include additional elements that amount to significantly more than the judicial exception.  In their recitation that target sub-frames are input into an AI model to generate intermediate resolutions, and that resolution of the video is determined based on a plurality of these intermediate resolutions, the claims recite limitations that amount to an inventive concept beyond the abstract idea.  These elements of the claim are not well-understood, routine, or conventional activity in the 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art includes Soh et al., KR 101791917, which discloses using AI to detect the resolution of an input image (see [0033]); Namie et al., US 20060013499, which detects input image resolution in an upscaling operation ([0090]-[0092]); and Aranti et al., US 6,014,121, which likewise detects input image resolution in an upscale operation (col. 9 lines 20-48).  The prior art does not disclose or render obvious the claimed invention, including: “a calculation circuit of the electronic device executing an artificial intelligence (AI) model, the video material comprising a plurality of frames, each frame containing a plurality of sub-frames, the AI model processing a plurality of pixel data to generate an intermediate resolution corresponding to the pixel data, the method comprising: (A) generating a target sub-frame, the number of pixels in the target sub-frame being smaller than the number of pixels in any of the frames; (B) inputting the target sub-frame into the AI model to generate the intermediate resolution; (C) storing the intermediate resolution; (D) repeating steps (A) to (C) to generate a plurality of intermediate resolutions; and (E) determining the resolution of the video material based on the intermediate resolutions” as recited in claim 1, and similarly recited in claims 10 and 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/           Primary Examiner, Art Unit 2423